OPINION
J. CURTISS BROWN, Chief Justice.
Appellant is appealing from a deficiency judgment in the amount of $83,175.45 plus prejudgment interest in favor of appellee. Trial was to the court without a jury. We affirm.
The final order in this case was signed on June 11, 1991. Appellant timely filed the transcript on August 7, 1991. Tex.R.Civ.P.Ann. 13(a). However, no statement of facts was ever filed. The case is here on transcript only.
The burden is on the appellant to ensure that a sufficient record is presented on appeal to show reversible error. Tex. R.App.P. 50(d). Where appellant complains of evidentiary questions, as in this case, he must show the judgment below was in error. This burden cannot be met without a statement of facts. Englander Co. v. Kennedy, 428 S.W.2d 806, 807 (Tex.1968). In the absence of such statement of facts, we must presume that the trial court’s judgment was supported by sufficient evidence. See, Schweizer v. Adcock, 145 Tex. 64, 194 S.W.2d 549 (1946); Commercial Credit Corp. v. Smith, 143 Tex. 612, 187 S.W.2d 363 (1945).
Accordingly, we affirm the judgment of the trial court.
SEARS, J., not participating.